Title: General Orders, 15 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge Thirsday Jany 15th 1778.



Colls Humpton and Gibson, Lt Coll Vose & Majors Furnald and Ball are appointed to repair to the several Hospitals in the middle department; They will receive their orders at the Adjutant Genl’s office tomorrow morning—1st Pennsylvania, Poors, Larned’s, Maxwell’s Huntington’s and McIntosh’s brigades each give a Captain, Woodford’s, Scott’s Weedon’s & Varnum’s each a Subaltern for said purpose—They must attend likewise at the aforesaid time and place.
Nicholas Gilman Adjutant of 3rd N. Hampshire Battalion is appointed Assistant to the Adjt General and to be respected as such.
The works marked out by the Engineers for the defence of the camp are to be executed with all possible dispatch, and the commander in chief requests the favor of General Greene, Lord Stirling and the Marquis de la Fayette (General Sullivan being upon other duty) to consult with Genl Portail on the proper means and number of men necessary to execute the works in the different Wings & second line and give orders accordingly—and that each of them appoint proper officers to superintend and push forward the defences.

The Quarter Master General is positively order’d to provide straw for the use of the Troops & the surgeons to see that the sick when they are remov’d to hutts assign’d for hospitals are plentifully supplied with this Article.
All the Armourers except those already imployed in their respective brigades are to parade tomorrow on the grand parade at Guard Mounting—A Camp Colorman from each brigade to parade at the same time & place.
Provisions to be issued to the Troops up to next sunday inclusively.
At a General Court-Martial held 28th of November last in the North-Carolina Brigade of which Lt Coll Davidson was President, Lieutt Richard Whedby, charged with acting in an ungentlemanlike manner & encouraging Theft in the Army was tried and found guilty and sentenced therefor to be discharg’d from the service—The Commander in Chief approves the sentence and orders it to be executed forthwith.
The Quarter-Master General is immediately to fix upon a proper Place between or near the Lines where hutts may be erected for Prisoners under the Provost Guard; He will also appoint a suitable Carpe[n]ter to assist and direct the men who shall be employ’d in the work—Two Axmen with their Axes from each of those Brigades which furnish Guards tomorrow are to be brought by their Brigade Majors to the Grand-parade tomorrow morning at 9 ôClock to be thus employ’d, and in like manner from day to day ’till the hutts are completed.
